            Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 1 of 8
                                                                                  FILED
                                                                              U.S. DISTRICT COURT
                                                                         _EASTERN DISTRICT ARKANSAS


                        IN THE UNITED STATES DISTRICT COU1)!.
                            EASTERN DISTRICT OF ARKANSAS JAME
                                  CENTRAL DIVISION        JJy:_r--¥-~~~~=-

BRITNEY WALLS                                                                       PLAINTIFF

       Vs.                                No. 19-cv-398

CHARLES STARKS, ET AL.                                                            DEFENDANTS


        MOTION TO QUASH SUBPOENA, FOR PROTECTIVE ORDER, AND
               IN CORPORATED BRIEF IN SUPPORT THEREOF


       COMES Dr. Victor Biton ("Biton"), by and through his attorneys, Barber Law Firm

PLLC, and for his Motion to Quash, for Protective Order, and Incorporated Brief, pursuant to

the Federal Rules of Civil Procedure, states:

       1.       Biton is not a party to this action, but he received a Subpoena commanding

document production concerning medical records of a patient. A correct copy of this Subpoena

is incorporated herein, made a part hereof, and attached hereto as Exhibit "A."

       2.       This Subpoena demands the production of protected, individually identifiable

health information in the form of patient medical records, but it was not sent with a medical

authorization which complies with the Health Insurance Portability & Accountability Act

(HIPAA).

       3.       The Subpoena demands "all documents and/or communications" that "may be in

the treatment file of Simone Starks", but such production would require Biton to violate federal

law absent an appropriate consent or appropriate Order from a court of competent jurisdiction.

       4.       The Privacy Rules of HIPAA prohibit the disclosure of protected health

information absent patient authorization or full compliance with HIP AA requirements. No such
             Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 2 of 8



authorization was provided with the Subpoena meaning the Subpoena should be quashed as

violating federal law.

        5.       45 C.F.R. § 164.512, a Regulation interpreting HIPAA, has specific requirements

for the release of protected health information such as the records requested by this Subpoena.

The party issuing the Subpoena has failed to comply with the requirements of HIP AA for the

release of such information.

        6.       The subpoena should also be quashed because it is overly broad, unspecific, and

would create significant undue burden and expense because it does not specify any particular

documents (other than the "treatment file of Simone Sparks") and instead essentially asks Biton

to search every record of any kind involving numerous patients or other records to determine

whether a particular record might contain a reference which would "summarize statements made

by Charles Starks relating to a shooting". It essentially would require review of hundreds and

potentially thousands of unrelated documents, including medical records, to ascertain whether

some record might contain such a summarization. Rule 45 requires that the party issuing a

subpoena "protect a person who is neither a party nor a party's officer from significant expense

resulting from compliance" and the subpoena also "subjects a person to undue burden" as

prohibited by Rule 45. This is in addition to the fact that as to the medical records of Simone

Starks, the subpoena seeks protected, privileged medical records without providing the necessary

authorization or releases as to those protected medical records.

        7.       For all of these reasons, the Subpoena should be quashed as to Simone Starks, if

not quashed, an Order of the Court requiring the issuing party to provide a medical authorization

from Simone Starks or, if no such authorization is supplied, that the issuing party obtain an
            Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 3 of 8




appropriate HIP AA compliant Order of this Court directing Biton to produce the Simone Starks

documents and providing the required HIPAA protection for the information and records.

       8.       Biton, through counsel, has attempted to contact counsel for the issuing party,

Omavi Shukur, in an effort to resolve this issue, without any success, and has not received a

return call or response.

       WHEREFORE, Biton prays his Motion to Quash be granted, that he be held to have no

obligation under the subpoena issued to him, and for all other just and proper relief to which he

may be entitled.

                                            Respectfully submitted,




                                            Robert L. Henry, III (AR B
                                            BARBER LAW FIRM PLLC
                                            425 West Capitol Avenue, Suite 3400
                                            Little Rock, AR 72201
                                            (501) 372-6175 / Fax: (501) 375-2802
                                            Email: rhenry(r,Dbarberlawfinn.com

                                            Attorneys for Dr. Victor Biton
                      Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 4 of 8

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Info1mation, or Objects or to Pennit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of Arkansas

                       BRITNEY WALLS,
                                                                              )
                               Plaintiff                                      )
                                  v.                                          )        Civil Action No.         19-cv-398
                . CHARLES STARKS, et al.,                                     )
                                                                              )
                              Defendant                                       )

                        SUBPOENA TO PROOUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CML ACTION

 To:                                                               Dr. Victor Biton
                                                    2 Lile Court Suite 100, Little Rock, AR 72205
                                                       (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the foJlowing
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Rider



 Place: Loevy & Loevy                                                                    Date and Time:
        311 N. Aberdeen St., 3rd Fir.                                                                       03/03/2020 12:00 pm
        Chicago, IL 60607

     0 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                     I Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        02/18/2020

                                  CLERK OF COURT
                                                                                           OR
                                                                                                                     s/ Omavi Shukur
                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Plaintiff
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , who issues or requests this subpoena, are:
Omavi Shukur, 311 N. Aberdeen St., 3rd Fir., Chicago, IL 60607, omavi@loevy.com, 312-243-5900

                                       Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each p                                  in this case be for
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).                                                                EXHIBIT

                                                                                                                                   I
                      Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 5 of 8

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Infonnation, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 19-cv-398

                                                      PROOF OF SERVICE
                      (This section should not be.filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name ofindividual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:
            I




            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount 'of
            $

My fees are$                                       for travel and $                             for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                    Server's address

Additional information regarding attempted service, etc.:
                       Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 6 of 8

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule ofCiviJ Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study tl1at was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (I) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (iJ") ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored infonnation, or                (I) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
  (B) inspection of premises at the premises to be inspected.                         (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept ln the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
  (1) Avoiding Undue Burden or Expe11se; Sanctions. A party or attorney            If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Infonnation Produced i11 Only One Fonn. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fee&-on a party or attorney. who           information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored lnformatio11. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documenls or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protectfon.
sampling any or all oftbe materials or to inspecting the premises-or to             (A) J1iformation Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or fonns requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,          (i) expressly make the claim; and
the following rules apply:                                                            (Ii) descnoe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing infonuation itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. Ifinfonnation produced in response to a
     (iI"} These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifyi11g a Subpoena.                                           information and any copies it has; must not use or disclose the infonnation
   (A) When Required. On timely motion, the court for the district where          until the claim is resolved; must talce reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notified; and may promptly
     (I) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the infom1ation until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no     resolved.
el'ception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Pennitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                              who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial infom1ation; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 7 of 8




                                 RIDER TO SUBPOENA
All Documents and/or Communications that detail, record, paraphrase and/or summarize
statements made by Charles Starks relating to a shooting he was involved in on February 22,
2019. Some, though not necessarily all, of these documents may be in the treatment file of
Simone Starks.
        Case 4:19-cv-00398-DPM Document 32 Filed 03/03/20 Page 8 of 8




                                         DEFINITIONS

        1.     The term "Document" shall have the broadest possible meaning under the Federal
Rules of Civil Procedure and shall include any handwritten, typed, photographed, computerized,
electronic, audio, video, or other graphical matter, regardless of how it is printed, stored or
reproduced, in your possession, custody, or control, or known by you to exist, whether or not
claimed to be privileged or otherwise excludable from discovery. Any Documents with any
marks or notations, including but not limited to initials, routing instructions, date stamps, and any
comments, marking or notation of any character, is to be considered a separate document. In
addition, for any Document consisting of electronically stored information, each electronically
stored version of that Document and all electronically stored information relating to that
Document shall be consider~d a separate document.

        2.      "Communication" means the exchange of information between two or more
Persons, whether orally, in writing, or by any other means. Communication includes but is not
limited to letters, memoranda, e-mail, notes,. audio recordings, video recordings, SMS or text
messages, Tweets, and other exchanges on social media such as Facebook, Twitter, Snapchat and
Instagram.

        3.     "Relate," "relating to," "related to," or "regarding" shall mean directly or
indirectly mentioning or describing, pertaining to, being connected with, reflecting upon, or
having any logical or factual connection with a stated subject matter.
